IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WILMINGTON SAVINGS FUND SOCIETY,            : No. 218 WAL 2022
FSB, AS TRUSTEE OF STANWICH                 :
MORTAGE LOAN TRUST A                        :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PAMELA A. VUKMAN (A/K/A PAMELA              :
MCDEAVITT), LEO MCDEAVITT, AND ALL          :
OCCUPANTS OF 104 DORF DRIVE,                :
PITTSBURGH, PA 15209                        :
                                            :
                                            :
PETITION OF: PAMELA MCDEAVITT               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.